Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 9-11 (Group II) in the reply filed on 08/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et. al. (US 20160216730) in view of CN105283005 (hereinafter CN’005, listed in IDS translation attached). 
Regarding Claim 9, Mizoguchi discloses providing an interlayer between a pair of fiber-reinforced resin plates made of reinforced fiber impregnated with thermoplastic resin for manufacturing a laminate (Figure 5,7, [0030],[0031], plates-30, foam layer-32); after said laminate has been disposed inside a mold, injecting thermoplastic resin into a cavity space of said mold (Figure 7, [0044], mold-44, cavity-46); pressing an edge of said laminate by said injected thermoplastic resin to form a thin plate portion (Figure 7, [0043]); and joining a frame body formed of said injected thermoplastic resin to said thin plate portion (Figure 3-4, frame body 36).  
Further, Mizoguchi discloses pressing the laminate by said injected thermoplastic resin to form a thin plate portion, however it did not disclose heating the laminate to form a thin plate portion. In the same filed of endeavor pertaining to the art of making frame material, CN’005 discloses that grounding member/plates are heated and integrated with the frame body ([0046], [0064]).
However, it would have been obvious for one ordinary skilled in the art to modify MIzoguchi’s teaching with that of CN’005 for the purpose of providing a housing capable of sufficient conductivity and thinning ([0009], CN’005).
Regarding Claim 10,  Mizoguchi discloses forming a bent portion on said edge when said edge of said laminate is pressed and heated (Figure 7, bent portion-38b [0034]).  
Claims 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et. al. (US 20160216730)  and CN105283005 (hereinafter CN’005, listed in IDS translation attached) in view of Franklin (US 3466700). 

Regarding Claim 11, Mizoguchi providing an interlayer between a pair of fiber-reinforced resin plates made of reinforced fiber impregnated with thermoplastic resin for manufacturing a laminate (Figure 5,7, [0030],[0031], plates-30, foam layer-32); after said laminate has been disposed inside a first mold (Figure 7, [0044], mold-44), pressing an edge of said laminate to form a thin plate portion thinner than another Figure 7, [0043]); and joining a frame body formed of said injected thermoplastic resin to said thin plate portion (Figure 3-4, frame body 36).
Further, Mizoguchi discloses pressing the laminate by said injected thermoplastic resin to form a thin plate portion, however it did not disclose heating the laminate to form a thin plate portion. In the same filed of endeavor pertaining to the art of making frame material, CN’005 discloses that grounding member/plates are heated and integrated with the frame body ([0046], [0064]).
However, it would have been obvious for one ordinary skilled in the art to modify Mizoguchi’s teaching with that of CN’005 for the purpose of providing a housing capable of sufficient conductivity and thinning ([0009], CN’005).

Further, Mizoguchi discloses the claimed invention except for the injection of the resin when the laminate is placed in a different mold. . In the same field of endeavor pertaining to molding of multilayer articles Franklin discloses using multiple mold sections to form mold cavities with different shapes for different layers (col 1, line 55-60).
Itwould have been obvious to one having ordinary skill in the art at the time the invention was made to modify  Mizoguchi’s  teaching with Franklin’s multiple mold injection process thereby allowing for different layers to have different shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741